oO ~~ HN wh B&B BB

So

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:14-cv-05373-RS Document 280-1 Filed 12/09/19 Page 1 of 3

MCGUIREWOODS LLP

David S, Reidy (SBN 225904)
Anthony Q. Le (SBN 300660)
ale@meguirewoods.com

Two Embarcadero Center, Suite 1300
San Francisco, CA 94111

Telephone: 415,844,9944

Facsimile: 415.844.9922

Bethany G. Lukitsch (SBN 314376)
blukitsch@meguirewoods.com
Wells Fargo Center — South Tower
355 §. Grand Ave., Suite 4200

Los Angeles, CA 90071-3103
Telephone: 213.457.9875
Facsimile: 213.457.9875

Diane Flannery (Pro Hac Vice)
dflannery@mcguirewoods.com
800 East Canal Street
Richmond, Virginia 23219-3916
Telephone: 804.775.1000
Facsimile: 804.775.1061

Attorneys for Defendant Lumber Liquidators, Inc..

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

DANA GOLD, TAMMY EMERY, EDWIN
MENDEZ, LAURA NORRIS, DONALD
FURSMAN, and JOHN TRIANA, on behalf
of themselves and all others similarly situated,

Plaintiffs,
vs.
LUMBER LIQUIDATORS, INC., a Delaware

corporation; and DOES] through 200,
inclusive,

Defendants.

 

 

CASE NO, 3:14-cv-05373-R8

DECLARATION OF BRYAN KELLEY IN
SUPPORT OF SUPPLEMENTAL BRIEF
IN SUPPORT OF PRELIMINARY
APPROVAL OF CLASS SETTLEMENT

The Honorable Richard Seeborg

Complaint Filed: December 8, 2014
Fourth. Am. Compl. Filed: June 26, 2017

 

DECLARATION OF BRYAN KELLEY IN SUPPORT OF SUPPLEMENTAL BRIEF IN SUPPORT OF
PRELIMINARY APPROVAL OF CLASS SETTLEMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:14-cv-05373-RS Document 280-1 Filed 12/09/19 Page 2 of 3

DECLARATION OF BRYAN KELLEY

I, Bryan Kelley, declare as follows:

1. I am over the age of eighteen and am fully competent to make this declaration. I
am a Financial Planning and Analysis Manager at Lumber Liquidators, Inc. (“Lumber
Liquidators”) with over 10 years of business analytics and data science experience. I respectfully
submit this declaration in support of Plaintiffs and Lumber Liquidators’ Supplemental Brief in
support of Preliminary Approval of Class Settlement.

2. The information contained in this declaration is based on my own personal
knowledge and my review of and familiarity with Lumber Liquidators’ records maintained in the
ordinary course of its business. Any and all documents and records referred to herein, or relied
upon by me in preparing this declaration, are the business records of Lumber Liquidators and
constitute writings made in the regular or ordinary course of business, at or near the time of the
act, condition, or event to which they relate, by persons employed by Lumber Liquidators, and/or
its predecessors and/or agents, who had a business duty to accurately and completely take, make,
and maintain such records and documents.

3. The following statements are true and correct to the best of my knowledge,
information and belief, based on such personal knowledge and/or review, and if called to testify
regarding the matters addressed herein, I could and would competently do so.

4. Lumber Liquidators issues store credit to customers to resolve customer complaints
about its flooring products, for a variety of circumstances.

5, I have reviewed Lumber Liquidators’ data related to the redemption rates of store
credits issued to customers from January 1, 2017 through November 30, 2019 (“Time Period”). In
this Time Period, the data set contains approximately 8,100 distinct customers who are issued
store credits that predominantly range from $100 to $2,000.

6. During the Time Period, eighty percent (80%) of all store credits issued greater

than $100 were redeemed for a portion of or all of their value.

1

DECLARATION OF BRYAN KELLEY IN SOPPORT OF SUPPLEMENTAL BRIEF IN SUPPORT OF
PRELIMINARY APPROVAL OF CLASS SETTLEMENT

 

 

 
ao ~s N

\o

10
11
1
13
14
15
16
17
18
19
20
21
ae
23
24
2
26
at
28

 

 

Case 3:14-cv-05373-RS Document 280-1 Filed 12/09/19 Page 3 of 3

te During the Time Period, fifty percent (50%) of all store credits were redeemed
within five (5) days and an overwhelming ninety percent (90%) of all store credits were redeemed
within 140 days, or within approximately 4.5 months.

8. My analysis of the Lumber Liquidators’ recent historical data supports the
conclusion that allotting three years for a consumer to redeem a voucher is a generous period of
time and that it is highly likely that more than eighty percent (80%) of class members would

redeem their vouchers within three years.

I declare under the penalty of perjury under the laws of the United States and the State of

California that the foregoing is true and correct.

Executed this Sth day of December, 2019, in Richmond, Virginia.

” Boye f Kilby

Bryan Kelley

Z
DECLARATION OF BRYAN KELLEY IN SUPPORT OF SUPPLEMENTAL BRIEF IN SUPPORT OF

PRELIMINARY APPROVAL OF CLASS SETTLEMENT

 
